Title: Tuesday April 1st. 1788.
From: Adams, John Quincy
To: 


       The Court sits this day at Ipswich. Mr. Parsons went in the afternoon, I dined with him. Pickman gone to Salem: so that for two or three days I have been wholly alone at the office: Putnam took a long walk with me; he has been amusing himself with Stacey this day by the prescriptive privilege of deceiving. The manner was imprudent, and the thing itself beneath his years: but there is a pleasure in playing the fool at times; and perhaps these are peculiarly excusable. As we returned from our walk, I stop’d in at Mrs. Hooper’s to pass the last evening with Town­send. Parson Bass was there but soon went off. Amory took his usual rout; a Mr. Gartz, who belongs to Baltimore; Mr. Cutler and Thompson were with us all the evening: and we left them a little after ten.
      